Exhibit 10.1

PROVIDENT BANKSHARES CORPORATION

STOCK PURCHASE AGREEMENT

Dated as of April 9, 2008

To Each of the Purchasers Listed in the Attached Schedule of Purchasers:

Ladies and Gentlemen:

The undersigned, Provident Bankshares Corporation, a Maryland corporation (the
“Corporation”), hereby agrees with you as follows:

1. AUTHORIZATION; SALE AND PURCHASE OF SHARES AND PREFERRED STOCK

1.1 Authorization of Shares and Preferred Stock. The Corporation has duly
authorized the issuance and sale of up to an aggregate of 1,422,110 shares (the
“Shares”) of common stock, $1.00 par value of the Corporation (the “Common
Stock”), and up to an aggregate of 51,215 shares of its Series A Mandatory
Convertible Non-Cumulative Preferred Stock (the “Preferred Stock”). As
applicable, the Shares and the Preferred Stock are sometimes referred to herein
as the “Securities”.

1.2 Sale and Purchase of the Shares and/or the Preferred Stock. Subject to the
terms and conditions herein provided, the Corporation hereby agrees to sell to
the several purchasers listed in the Schedule of Purchasers attached as Schedule
I hereto (each, a “Purchaser” and collectively the “Purchasers”), and each
Purchaser, severally and not jointly, agrees to purchase from the Corporation,
at the Closing provided for in Section 2 hereof, up to that number of Shares
and/or that number of shares of Preferred Stock specified opposite its name in
the Schedule of Purchasers. The per share purchase price for the Securities
shall be equal to the price per share as reflected on the signature pages
hereof. Purchasers of the Preferred Stock agree to purchase such Preferred Stock
consistent with the terms, powers, preferences, and other rights as set forth in
the Form of Articles Supplementary to the Articles of Incorporation of Provident
Bankshares Corporation relating to such Preferred Stock attached hereto as
Exhibit A (the “Articles Supplementary”). Each Purchaser’s obligations hereunder
are several and not joint obligations, and no Purchaser shall have any liability
to any person or entity for the performance or nonperformance by any other
Purchaser hereunder. Each Purchaser understands and acknowledges that it has
made its own review of the investment merits and risks of the Securities.

1.3 On the date hereof, the Corporation and each Purchaser are entering into
that certain Registration Rights Agreement, between the Corporation and each
Purchaser, in the form of Exhibit B hereto, which provides the Purchasers with
certain registration rights with respect to the Shares and the shares of Common
Stock issuable upon conversion of the Preferred Stock being purchased hereunder
(the “Registration Rights Agreement”, together with this Agreement, the Articles
Supplementary and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”).



--------------------------------------------------------------------------------

2. THE CLOSING.

2.1 Time and Place of the Closing. Subject to Section 3 hereof, payment of the
purchase price for and delivery of the Shares and the Preferred Stock shall be
made at the offices of Muldoon Murphy & Aguggia LLP, or at such other place or
in such other manner as may be agreed upon by the Corporation and the
Purchasers, at 10:00 a.m., New York City time, on —, 2008, or at such other time
or date as the Purchasers and the Corporation may mutually determine (such date
and time of payment and delivery being herein called the “Closing Date”).

2.2 Delivery of and Payment for the Shares and/or the Preferred Stock. At the
Closing, the Corporation shall deliver to each Purchaser certificates evidencing
the Securities to be purchased by it (as indicated opposite such Purchaser’s
name on Schedule I hereto), dated the Closing Date and bearing appropriate
legends as hereinafter provided for, and registered on the books and records of
the Corporation in such Purchaser’s name, against payment in full at the Closing
of the aggregate purchase price therefore by wire transfer of immediately
available funds for credit to such account as the Corporation shall direct in
writing prior to the Closing Date no later than 9:00 a.m., New York City time,
on the Closing Date.

3. CONDITIONS TO CLOSING

3.1 Conditions to the Purchasers’ Obligations. The obligations of each Purchaser
hereunder are subject to the accuracy, as of the date hereof and on the Closing
Date, of the representations and warranties of the Corporation contained herein,
and to the performance by the Corporation of its obligations hereunder and to
each of the following additional terms and conditions:

(a) The Corporation will have furnished to the Purchasers a certificate, dated
the Closing Date, executed on behalf of the Corporation by each of the Chairman
and Chief Executive Officer and the Chief Financial Officer of the Corporation,
stating that:

(i) The representations, warranties and agreements of the Corporation in
Section 4.1 hereof are true and correct as of the Closing Date and the
Corporation has complied with all its agreements contained herein; and

(ii) Such officers have carefully examined the Disclosure Materials (as defined
in Section 4.1(e) hereof) and, in their opinion, as of their respective dates
(except to the extent superseded by statements in later-filed documents
comprising part of the Disclosure Materials), and as of the Closing Date, the
Disclosure Materials do not contain any untrue statement of a material fact nor
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

2



--------------------------------------------------------------------------------

(b) From the date hereof to the Closing Date, there shall not have been any
event or series of events, change, occurrence or development or a state of
circumstances or facts (including any events, changes, occurrences,
developments, state of circumstances or facts existing prior to the date hereof
but which become known during such period), that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect (as defined in Section 4.1(g) hereof).

(c) Except as set forth in Section 2.1 above, any authorizations, consents,
commitments, agreements, orders or approvals of, or declarations or filings
with, or expirations of waiting periods imposed by, any federal, state or local
court or governmental or regulatory agency or authority or applicable stock
exchange or trading market (any such court, agency, authority, exchange or
market, a “Governmental Authority”) required for the consummation of the
Transactions, as defined herein, shall have been obtained or filed or shall have
occurred and any such orders shall have become final, non-appealable orders.

(d) The Corporation shall have executed and delivered Transaction Documents for
the purchase of Securities for a minimum amount of sixty-million dollars
($60,000,000) in net proceeds to the Corporation, in the aggregate.

(e) Muldoon Murphy & Aguggia LLP, counsel to the Corporation, shall have
furnished to the Purchasers its written opinion, addressed to the Purchasers and
dated the Closing Date, substantially as set forth in Exhibit C hereto.

(f) The Corporation shall have made any filings, including the Articles
Supplementary, and received any necessary approvals under the Maryland General
Corporation Law (the “MGCL”) in order to amend its Articles of Incorporation to
provide for the establishment and designation of the Preferred Stock on the
terms set forth in the Articles Supplementary and the issuance of such Preferred
Stock to the Purchasers of Preferred Stock.

3.2 Conditions to the Corporation’s Obligations. The obligations of the
Corporation hereunder are subject to the accuracy, as of the date hereof and as
of the Closing Date, of the representations and warranties of each Purchaser
contained herein and to the performance by each Purchaser of its obligations
hereunder and to each of the following additional terms and conditions:

(a) The Purchasers shall have received any and all necessary approvals from all
Governmental Authorities necessary for the purchase by the Purchasers of the
Shares and/or the Preferred Stock, as the case may be, pursuant to this
Agreement, and any and all applicable waiting periods upon which such approvals
are conditioned shall have expired; and

(b) Such Purchaser shall have executed each of the Transaction Documents of
which it is a party and delivered the same to the Corporation.

 

3



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES

4.1 Representations, Warranties and Agreements of the Corporation. The
Corporation represents and warrants to, and agrees with each Purchaser that as
of the date hereof:

(a) The authorized capital stock of the Corporation consists of 100,000,000
shares of Common Stock, $1.00 par value, of which 31,729,419 shares of Common
Stock shares are outstanding as of the date of this Agreement and 5,000,000
shares of preferred stock, $1.00 par value, of which no shares are outstanding
as of the date of this Agreement.

(b) Since December 31, 2007, the Corporation and each Subsidiary have filed all
material reports, registrations and statements, together with any required
amendments thereto, that it was required to file with the Federal Reserve, the
Securities and Exchange Commission (the “SEC”), the Federal Deposit Insurance
Corporation (the “FDIC”), Commissioner of Financial Regulation of the Maryland
Department of Labor, Licensing and Regulation (“Commissioner”) and any other
applicable federal or state securities or banking authorities, except where the
failure to file any such report, registration or statement would not reasonably
be expected to have a Material Adverse Effect (as defined below). All such
reports and statements filed with any such regulatory body or authority are
collectively referred to herein as the “Corporation Reports”. As of their
respective dates, the Corporation Reports complied as to form in all material
respects with all the rules and regulations promulgated by the Federal Reserve,
the FDIC, the Commissioner and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

(c) Except as previously disclosed in writing to the Purchasers, since
December 31, 2007, no change has occurred and no circumstances exist (including
any changes, occurrences, circumstances or facts existing prior to December 31,
2007 but which become known on or after December 31, 2007) that is not disclosed
in the Disclosure Materials (as defined below) which, individually or in the
aggregate, have had or are reasonably likely to have a Material Adverse Effect.

(d) The Corporation and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently conducted and that are material to the
business of the Corporation or such Subsidiary, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and all
such permits, licenses, certificates of authority, orders and approvals are in
full force and effect and, to the knowledge of the Corporation, no suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations are current.

(e) The Corporation has furnished to each Purchaser or otherwise made available
a copy of each of the following: (i) the Corporation’s Annual Report on Form
10-K for the year ended December 31, 2007, as filed with the SEC; (ii) the
Corporation’s proxy statement for its Annual Meeting of Stockholders to be held
on April 16, 2008, as filed with the SEC on March 12, 2008; and (iii) the
Corporation’s Current Reports on Form 8-K as filed with the SEC since
December 31, 2007, pursuant to the reporting requirements of the Securities and
Exchange

 

4



--------------------------------------------------------------------------------

Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”), (items (i) through (iii) collectively, the “Disclosure
Materials”), which Disclosure Materials include, among other things, audited
consolidated financial statements of the Corporation for its fiscal years ended
December 31, 2005, 2006 and 2007. As of the date hereof and as of the Closing
Date, each of the documents comprising a part of the Disclosure Materials, when
such documents are considered together as a whole, did not contain or will not
contain any untrue statement of material fact or omitted to state or will not
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(f) Based upon the representations and warranties of each Purchaser contained
herein, the Corporation is not required by applicable law or regulation in
connection with the offer, sale and delivery of the Securities to the Purchasers
in the manner contemplated by this Agreement to register the Securities under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.

(g) The Corporation and the Corporation’s wholly-owned subsidiary, Provident
Bank of Maryland (“Provident Bank”) (i) have been duly incorporated or organized
and are validly existing in good standing under the laws of their respective
jurisdictions of incorporation or organization, (ii) are duly qualified to do
business and are in good standing as foreign corporations or organizations in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, except
where the failure to be so qualified would not reasonably be expected to result
in any material adverse change in the condition, financial or otherwise, or in
the earnings, business affairs or business prospects of the Corporation and
Provident Bank (taken as a whole), or which would not reasonably be expected to
materially and adversely affect the assets or properties of the Corporation and
Provident Bank (taken as a whole), or which would not reasonably be expected to
materially and adversely affect the Transactions as defined herein (individually
or in the aggregate, a “Material Adverse Effect”, except that the mere filing of
any action, claim, suit or order relating to any actual or threatened litigation
involving the Corporation, Provident Bank or any of its employees after the date
of this Agreement (rather than the actual facts and circumstances underlying
such action, claim, suit or order) shall not be deemed a “Material Adverse
Effect”); and (iii) have all corporate power and authority necessary to own or
hold their respective properties and to conduct the businesses in which they are
currently engaged.

(h) All of the issued shares of capital stock of the Corporation have been duly
and validly authorized and issued, are fully paid and non-assessable and no such
shares were issued in violation of the preemptive or similar rights of any
security holder of the Corporation. No person has any preemptive or similar
right to purchase any shares of capital stock of the Corporation. Except as
disclosed in the Disclosure Materials and for the 3,287,923 shares of Common
Stock reserved for issuance under the Corporation’s equity compensation or other
employee benefit or compensation plans, arrangements, or agreements, there are
no outstanding warrants, options or other rights to subscribe for or purchase
any of the Corporation’s capital stock and no restrictions upon the voting or
transfer of any capital stock of the Corporation pursuant to the Corporation’s
charter or bylaws or any agreement or other instrument to which the Corporation
is a party or by which the Corporation is bound.

 

5



--------------------------------------------------------------------------------

(i) The Securities have been duly authorized by the Corporation and, when issued
and delivered by the Corporation against payment therefor in the manner
contemplated by this Agreement, will be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges with respect to the issue
thereof and the Preferred Stock shall be entitled to the rights and preferences
set forth in the Articles Supplementary, and there are no preemptive rights
relating to the issuance of the Securities.

(j) This Agreement has been duly authorized, executed and delivered by the
Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).

(k) The execution, delivery and performance of this Agreement, the issuance and
sale of the Securities in the manner contemplated hereby, and the consummation
of the transactions contemplated herein (collectively, the “Transactions”), will
not (i) conflict with or constitute a violation of, or default (with the passage
of time or the delivery of notice) under, (A) any bond, debenture, note or other
evidence of indebtedness, or any agreement, lease, franchise, license, permit,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Corporation or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or their
property is bound, where such conflict, violation or default might reasonably be
expected to have a Material Adverse Effect, or (B) to the knowledge of the
Corporation, any law, administrative regulation, ordinance or judgment, order or
decree of any court or governmental agency, arbitration panel or authority
binding upon the Corporation or any of its Subsidiaries or any of their
property, where such conflict, violation or default would reasonably be expected
to have a Material Adverse Effect, or (ii) violate any of the provisions of the
Articles of Incorporation, as amended, or By-laws, as amended, of the
Corporation; and no consent, approval, authorization or order of, or filing or
registration with any such person (including, without limitation, any such court
or governmental agency or body) is required for the consummation of the
Transactions by the Corporation, except such as may be required under state
securities laws or Regulation D under the Securities Act, or required by The
Nasdaq Stock Market, and with respect to the Preferred Stock, as required under
the MGCL.

(l) The audited consolidated financial statements (including the related notes)
included or incorporated in the Disclosure Materials present fairly, in all
material respects, the financial condition and results of operations of the
Corporation and Provident Bank, at the dates and for the periods indicated, and
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved.

(m) Except as disclosed in the Disclosure Materials or as previously disclosed
to the Purchasers, there is no action, suit or proceeding before or by any court
or governmental agency or body or any labor dispute now pending or, to the
knowledge of the Corporation, threatened against the Corporation or Provident
Bank, which would reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Corporation, all pending legal,

 

6



--------------------------------------------------------------------------------

arbitral or governmental proceedings or investigations to which the Corporation
or Provident Bank are a party or have been threatened, or of which any of their
assets or properties is the subject which are not described in the Disclosure
Materials, including ordinary routine litigation incidental to the business of
the Corporation or Provident Bank, are, considered in the aggregate, not
material to the Corporation and Provident Bank.

(n) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Transactions is in effect.

(o) Except as disclosed in the Disclosure Materials, neither the Corporation nor
any Subsidiary has engaged in conduct that it knew to be a violation of any
applicable law or contractual obligation relating to the recruitment, hiring,
extension of offers of employment, retention or solicitation of any current
employee of the Corporation or any Subsidiary. To the knowledge of the
Corporation, no executive officer is, or is expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and to the knowledge of the
Corporation the continued employment of each such executive officer does not
subject the Corporation or any of its subsidiaries to any material liability
with respect to any of the foregoing matters.

(p) No broker’s, finder’s, investment banker’s or similar fee or commission has
been paid or will be payable by the Corporation with respect to, or for any
services rendered to the Corporation ancillary to, the offer, issue and sale of
the Securities contemplated by this Agreement other than fees payable to Sandler
O’Neill & Partners, L.P. (“Sandler O’Neill”) for acting as financial advisor to
the Corporation in connection with the Transactions, which will be paid by the
Corporation. The Corporation acknowledges that Sandler O’Neill has acted only as
financial advisor to the Corporation in connection with the Transaction and not
as a placement agent or underwriter in connection with the Transactions.

(q) Except as set forth in the Disclosure Materials, the Corporation does not
own or control, directly or indirectly, any Subsidiary other than Provident
Bank. For the purposes of this Agreement, the term “Subsidiary” shall mean any:
(a) firm, corporation, partnership, limited liability company, trust or other
entity (a “Person”) of which the Corporation owns (i) at least 10% of the
outstanding voting capital stock (or other outstanding voting shares of
beneficial interest), or (ii) at least a majority of the partnership,
membership, joint venture or similar interests; (b) partnership in which the
Company is a general partner; or (c) limited liability company in which the
Corporation is the manager or the managing member. Except for short-term
investments, the Corporation does not own any shares of stock or any other
equity or long-term debt securities of any corporation or have any equity
interest in any firm, partnership, limited liability company, joint venture,
association or other entity except as set forth in the Disclosure Materials.

(r) All material agreements to which the Corporation and its Subsidiaries is a
party and which are required to have been filed by the Corporation pursuant to
the Securities Act

 

7



--------------------------------------------------------------------------------

or the Exchange Act have been filed by the Corporation with the SEC pursuant to
the requirements of the Securities Act or the Exchange Act, as applicable.
Except for such agreements that have expired or terminated in accordance with
their terms prior to the date hereof, each such agreement is in full force and
effect and is binding on the Corporation and/or its Subsidiaries, as applicable,
and, to the knowledge of the Corporation, is binding upon such other parties, in
each case in accordance with its terms, and neither the Corporation, any of its
Subsidiaries nor, to the knowledge of the Corporation, any other party thereto,
is in breach of or default under any such agreement, which breach or default
would reasonably be expected to have a Material Adverse Effect. Neither the
Corporation, nor any of its Subsidiaries, has received any written notice
regarding the termination of any such agreements.

(s) Each of the Corporation and its Subsidiaries has filed on a timely basis all
material federal, state, local and foreign income and franchise tax returns
required to be filed by it through the date hereof or had properly requested
extension thereof and has paid all material taxes shown as due thereon, and any
related material assessments, fines or penalties. Each of the Corporation and
its Subsidiaries has made reasonably adequate charges, accruals and reserves in
the applicable financial statements referred to in this Section 4.1(s) in
respect of all federal, state, local and foreign income and franchise taxes for
all periods as to which the tax liability of the Corporation and its
Subsidiaries has not been finally determined. The Corporation has no knowledge
of a tax deficiency which has been or might be asserted or threatened against it
or any of its Subsidiaries.

(t) To its knowledge, the Corporation and its Subsidiaries are in compliance
with all applicable laws, rules, regulations, orders, decrees and judgments
applicable to it, including, without limitation, all applicable local, state and
federal environmental laws and regulations and the provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”) and the applicable
federal and state banking laws, rules and regulations, together with the
Sarbanes-Oxley Act, the “Applicable Laws”); except where failure to be so in
compliance would not have a Material Adverse Effect. Neither the Corporation nor
any of its Subsidiaries has received any notice of purported or actual
non-compliance with Applicable Laws nor, except to the extent it would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, any notice of any material, actual or proposed changes in the
existing Applicable Laws. Neither the Corporation nor any of its Subsidiaries
has received any communication from any Governmental Authority (i) threatening
to revoke any permit, license, franchise, certificate of authority or other
governmental authorization, or (ii) threatening or contemplating revocation or
limitation of, or which would have the effect of revoking or limiting, FDIC
deposit insurance.

(u) To its knowledge, the Corporation’s Common Stock is in compliance with all
the requirements of Nasdaq Stock Market for continued listing of the Common
Stock thereon. Furthermore, the Corporation has taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or de-listing the Common Stock from Nasdaq, nor has the
Corporation received any notification that the SEC is contemplating terminating
such registration or listing.

 

8



--------------------------------------------------------------------------------

(v) To its knowledge, the operations of the Corporation and its Subsidiaries are
and have been conducted, in all material respects, at all times in compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Corporation or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the knowledge of the Corporation, threatened.

(w) Neither the Corporation nor any of its Subsidiaries nor, to the knowledge of
the Corporation, any director, officer, agent, employee or affiliate of the
Corporation or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Corporation will not intentionally
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(x) Each of the Corporation and its Subsidiaries has good and marketable title
to all properties and assets reflected as owned by it in the financial
statements and in the Disclosure Materials and that it otherwise purports to
own, and such properties and assets are not subject to any lien, mortgage,
pledge, or security interest except (i) those, if any, securing debt reflected
in the financial statements included in the Disclosure Materials, or (ii) those
which are not material in amount or do not adversely affect the use made and
intended to be made of such property by the Corporation or its Subsidiaries.
Each of the Corporation and its Subsidiaries holds its leased properties under
valid and binding leases, with such exceptions as would not reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Disclosure Materials, each of the Corporation and its Subsidiaries owns or
leases all such properties as are necessary to its operations as now conducted.

(y) Each of the Corporation and its Subsidiaries maintains insurance (issued by
insurers of recognized financial responsibility) of the types, against such
losses and in the amounts, with such insurers and subject to deductibles and
exclusions as the Corporation reasonably believes are customary in the
Corporation’s and its Subsidiaries’ industry and otherwise reasonably prudent,
including, without limitation, insurance covering all real and personal property
owned or leased by the Corporation and its Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

(z) KPMG LLP, who will express their opinion with respect to the audited
financial statements and schedules to be included as a part of the Registration
Statement prior to the filing of the Registration Statement, are independent
public accountants as required by the Securities Act, and the rules and
regulations of the SEC thereunder.

 

9



--------------------------------------------------------------------------------

(aa) The Corporation has satisfied the conditions for use of Form S-3 as set
forth in the General Instructions to such Form.

(bb) The Corporation is not and, after giving effect to the offering and sale of
the Securities as contemplated in this Agreement will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended.

(cc) The Corporation has not taken, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Corporation to facilitate the sale or resale of
the Securities.

(dd) As of December 31, 2007, Provident Bank meets or exceeds the standards
necessary to be considered “adequately capitalized” under the FDIC’s regulatory
framework for prompt corrective action.

(ee) None of the Corporation, its Subsidiaries, any of their affiliates, and any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Corporation for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Corporation are listed or designated. None of the
Corporation, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the Securities Act or
cause the offering of the Securities to be integrated with other offerings.

(ff) None of the officers, directors or employees of the Corporation is
presently a party to any transaction with the Corporation or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Corporation, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(gg) There is no transaction, arrangement, or other relationship between the
Corporation and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Corporation in its Exchange Act filings and is
not so disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 

10



--------------------------------------------------------------------------------

4.2 Representations and Warranties and Agreements of the Purchasers. Each
Purchaser named on Schedule I severally and not jointly, represents and warrants
to, and agrees with the Corporation that, as of the date hereof:

(a) Such Purchaser has full power and authority to enter into this Agreement and
this Agreement constitutes a valid and legally binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditor’s rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).

(b) If the Purchaser is a corporation, partnership, limited liability company,
trust, or other entity, it represents that: (i) it is duly organized, validly
existing and in good standing in its jurisdiction of incorporation or
organization and has all the requisite power and authority to purchase the
Securities as provided herein, and (ii) such investment has been duly authorized
by all necessary action on behalf of the Purchaser.

(c) If the Purchaser is purchasing the Securities in a representative or
fiduciary capacity, the representations and warranties contained herein (and in
any other written statement or document delivered to the Corporation in
connection herewith) shall be deemed to have been made on behalf of the person
or persons for whom such Securities are being purchased.

(d) Such Purchaser is purchasing the Securities for Purchaser’s own account and
not with a view to or for sale in connection with any distribution thereof in a
transaction that would violate or cause a violation of the Securities Act or the
securities laws of any state or any other applicable jurisdiction. If the
Purchaser is an entity, the Purchaser has not been organized solely for the
purpose of acquiring the Securities.

(e) Such Purchaser is an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act and understands and agrees that the offer
and sale of the Securities to Purchasers hereunder have not been registered
under the Securities Act or any state securities law in reliance on the
availability of an exemption from such registration requirements based on the
accuracy of the Purchaser’s representations in this Section 4.2.

(f) In the normal course of such Purchaser’s business or affairs, Purchaser
invests in or purchases securities similar to the Securities and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Securities. Purchaser has
received and has carefully reviewed the Disclosure Materials and understands the
information contained therein. Purchaser understands that the Disclosure
Materials contain certain “forward-looking” information regarding the
Corporation and its business, and that the Corporation’s ability to predict
results or the actual effect of future plans or strategies is inherently
uncertain. Purchaser has had access to such financial and other information
concerning the Corporation and Provident Bank as Purchaser deemed necessary or
desirable in making a decision to purchase the Securities, including an
opportunity to ask questions and receive answers from officers of the
Corporation and to obtain additional

 

11



--------------------------------------------------------------------------------

information (to the extent the Corporation possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to Purchaser or to which Purchaser had
access.

(g) Such Purchaser is not relying on the Corporation or any of its affiliates
with respect to an analysis or consideration of the terms of or economic
considerations relating to an investment in the Securities. In regard to such
considerations and analysis, the Purchaser has relied on the advice of, or has
consulted with, only his, her or its own advisors, other than those advisors of
the undersigned affiliated with the Corporation or any of its affiliates.

(h) Such Purchaser acknowledges and is aware that there are substantial
restrictions on the transferability of the Securities. Purchaser understands
that the Securities have not been registered under the Securities Act and are
“restricted securities” within the meaning of Rule 144 and may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom. Furthermore, Purchaser acknowledges that each
certificate evidencing the Securities purchased hereunder will bear a legend to
the effect set forth below, and each Purchaser covenants that, except to the
extent such restrictions are waived by the Corporation, such Purchaser shall not
transfer the shares represented by any such certificate without complying with
the restrictions on transfer described in the legend endorsed on such
certificate:

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT SUCH REGISTRATION IS NOT
REQUIRED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

Purchaser understands that except as provided in the Registration Rights
Agreement, Purchaser has no right to require that the Securities, or the Common
Stock into which the Preferred Stock may be converted, be registered under the
Securities Act.

If the Securities become eligible for sale pursuant to Rule 144(b)(1) or any
similar or successor provision, the Corporation shall within seven days, upon
the request of the holder of such Securities pursuant to this Agreement, remove
the legend set forth in Section 4.2(h) from the certificates for such
Securities. In addition, if in connection with any transfer a holder of the
Securities pursuant to this Agreement delivers to the Corporation an opinion of
counsel which (to the Corporation’s reasonable satisfaction) is knowledgeable in
securities law matters to the effect that no subsequent transfer of such
Securities shall require registration under the Securities Act, then the
Corporation promptly upon such contemplated transfer shall deliver new
certificates for such Securities which do not bear the Securities Act legend set
forth in Section 4.2(h).

 

12



--------------------------------------------------------------------------------

(i) Such Purchaser acknowledges that Sandler O’Neill was engaged by the
Corporation to act as its financial advisor in connection with the Transactions
and will receive a cash fee for its services, payable by the Corporation.

(j) Each Purchaser represents and warrants that it is not required to obtain,
prepare or file any authorization, approval, consent, filing or registration
with any federal Governmental Authority in order to consummate the Transactions
at the Closing Date.

5. ADDITIONAL AGREEMENTS

5.1 Availability of Information. The Corporation agrees to use its best efforts
to timely file all periodic reports required under Sections 13(a), 15(d) and
14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and to maintain the listing of its Common Stock on the Nasdaq Global Select
Market or other similar stock exchange following the Closing Date for so long as
is required for the sale of the shares of Common Stock into which the Preferred
Stock may be converted.

5.2 Form D and Blue Sky. The Corporation agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Corporation, on or before the
Closing Date, shall take such action as the Corporation shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Purchasers on or prior to the
Closing Date. The Corporation shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

5.3 Regulatory Matters. Each of the Corporation and each Purchaser agrees to use
reasonable efforts to take all actions and to do all things necessary, proper or
advisable to obtain any authorizations, consents, orders and approvals of all
Governmental Authorities necessary for each Purchaser to purchase the Securities
on the Closing Date on terms consistent with the terms set forth in this
Agreement. Each Purchaser agrees to make any required filing of a notification
and report form pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976 (the “HSR Act”) with respect to the transactions contemplated by this
Agreement (including any proposed or contemplated open market purchases and
conversion of Preferred Stock) promptly after the date of this Agreement and to
supply promptly any additional information and documentary material that may be
requested pursuant to the HSR Act.

5.4 Publicity. Each Purchaser acknowledges that the Corporation will publicly
announce the entering into this Agreement and the completion of the Transactions
as soon as practicable following the date hereof and in any event not later than
the second business day after the Closing Date; provided, however, that the
Corporation shall not specifically name the Purchasers in a press release
without the prior consent of such Purchaser. Notwithstanding the preceding
paragraph, each Purchaser hereby agrees that the Corporation may specifically
name Purchaser as one of the Purchasers of Securities in its periodic reports
filed under the Exchange Act as required by the rules and regulations of the
Exchange Act and as otherwise required in the registration statement to be filed
pursuant to the Registration Rights Agreement.

 

13



--------------------------------------------------------------------------------

5.5 Indemnification of Purchasers. The Corporation shall indemnify and hold
Purchasers harmless from and against all claims in respect of all fees paid to
Sandler O’Neill in connection with this Agreement and the transactions
contemplated thereby.

5.6 Confidentiality.

(a) For so long as a Purchaser owns any Securities the Purchaser agrees and
agrees to cause its Representatives (as defined below) (to the extent such
Representatives are provided any such confidential information by the
Corporation or Purchaser), to keep confidential any information obtained from
the Corporation, except to the extent that such information can be shown to have
been (i) previously known on a non-confidential basis by such Purchaser or its
Representatives (as hereinafter defined), (ii) in the public domain through no
fault of such Purchaser or its Representatives or (iii) later acquired by such
Purchaser from sources other than the Corporation or Provident Bank not known by
such Purchaser or its Representatives, as applicable, to be bound by any
confidentiality obligation; provided that a Purchaser may disclose such
information if required by judicial or administrative process or by other
requirements of law or national stock exchange, subject to compliance with the
following sentence. In the event any Purchaser pursuant to this Agreement or
anyone to whom any of them transmit confidential information is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demand or similar process) to disclose
any such information, such Purchaser shall (x) provide the Corporation with
prompt notice so that the Corporation may seek a protective order or other
appropriate remedy and/or waive such holder’s compliance with the provisions of
this section, (y) furnish only that portion of such information that such
Purchaser is advised by counsel is legally required and (z) at the Corporation’s
expense and direction, exercise its reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such information. For
purposes of this Agreement, “Representative” shall mean, with respect to any
person, any of such person’s officers, directors, employees, agents, attorneys,
accountants, consultants, equity financing partners or financial advisors or
other person associated with, or acting for or on behalf of, such person.

5.7 Subsequent Sales of Common Stock. The Corporation shall not take any action
or omit to take any action which would cause the Transactions or any portion
thereof to require a vote of the Corporation’s stockholders.

5.8 Limited Right of First Refusal. Except for the issuance of securities of the
Corporation (or securities convertible into or containing options or rights to
acquire securities of the Corporation) (i) pursuant to any stock option plan or
similar compensation arrangement adopted by the Board of Directors and any
shares issued upon exercise of such options, (ii) as consideration in any
merger, consolidation, acquisition or similar business combination, or (iii) as
a stock dividend on any outstanding shares of Common Stock or upon any
subdivision of the Common Stock, if the Corporation authorizes the issuance and
sale of any shares of any Common Stock or any securities convertible into or
containing options or rights to acquire any shares of Common Stock, the
Corporation will first offer to each Purchaser of Preferred Stock a

 

14



--------------------------------------------------------------------------------

pro rata portion of such securities equal to the percentage determined by
dividing (i) the sum of (A) the number of shares of Common Stock held by the
Purchaser of Preferred Stock plus (B) the number of shares of Common Stock that
may be acquired by the Purchaser upon the conversion of all shares of Preferred
Stock held by the Purchaser, by (ii) the sum of (A) the number of shares of
Common Stock then outstanding plus (B) the number of shares of Common Stock then
purchasable upon exercise of all outstanding options and the conversion of all
outstanding convertible securities. Each Purchaser of Preferred Stock will be
entitled to purchase all or part of such securities at the same price and on the
same terms as such securities are to be offered to other persons or entities.
Each Purchaser of Preferred Stock must exercise its purchase rights under this
Section 5.8 within ten (10) days after receipt of written notice from the
Corporation describing in reasonable detail the securities being offered, the
estimated purchase price thereof, the payment terms and such Purchaser’s
percentage allotment. Upon the expiration of such ten (10) day period, the
Corporation will be free to sell such securities which the Purchasers of
Preferred Stock have not elected to purchase during the ninety (90) days
following such expiration on terms and conditions no more favorable to the
purchasers thereof than those offered to the Purchasers of Preferred Stock. The
purchase rights provided under this Section 5.8 are not transferable and shall
terminate as to a Purchaser at such time as the Purchaser of Preferred Stock
ceases to hold any shares of Preferred Stock.

5.9 Pledge of Securities. The Corporation acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Corporation with any notice
thereof or otherwise make any delivery to the Corporation pursuant to this
Agreement or any other Transaction Document, including, without limitation,
Section 4.2(h) of this Agreement; provided that a Purchaser and its pledgee
shall be required to comply with the provisions of Section 4.2(h) of this
Agreement in order to effect a sale, transfer or assignment of Securities to
such pledgee. The Corporation hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

6. MISCELLANEOUS

6.1 Survival of Representations and Warranties. All statements contained in any
officers’ certificates delivered by or on behalf of the Corporation or Provident
Bank pursuant to this Agreement or in connection with the Transactions
contemplated hereby will be deemed representations or warranties of the
Corporation under this Agreement. All representations and warranties contained
in this Agreement made by or on behalf of the Corporation or the Purchasers will
survive the execution and delivery of this Agreement, any investigation at any
time made by or on behalf of the Corporation or the Purchasers, and the sale and
purchase of the Securities under this Agreement, and, except for representations
and warranties set forth in Section 4.1(g), (h), (i), (j), (k), (l), (m),
(n) and (o) and Section 4.2(j) shall expire on the second anniversary of the
Closing Date.

 

15



--------------------------------------------------------------------------------

6.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by or against the respective successors and
assigns of the parties hereto.

6.3 Notices. All written communications provided for herein are required to be
sent by U.S. Certified Mail or recognized overnight delivery service (with
charges prepaid) and (i) if to a Purchaser, addressed to such Purchaser at the
address as specified for such communications in the Schedule of Purchasers
attached hereto as Schedule I, or at such other address as such Purchaser may
have specified to the Corporation in writing, and (ii) if to the Corporation,
addressed to it at:

Provident Bankshares Corporation

114 East Lexington Street

Baltimore, Maryland 21201

Attention: Robert L. Davis, Corporate Secretary and General Counsel

or at such other address as the Corporation may have specified to the Purchasers
in writing. Notices under this Section 6.3 shall be deemed given only when
actually received.

6.4 Governing Law. Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Maryland,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Maryland. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Baltimore for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

6.5 Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.

 

16



--------------------------------------------------------------------------------

6.6 Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

6.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

6.8 Expenses. Each Purchaser and the Corporation shall bear all expenses
incurred by it in connection with the Agreement and the Transactions
contemplated hereby.

6.9 Construction. Each agreement contained herein shall be construed (absent
express provision to the contrary) as being independent of each other agreement
contained herein, so that compliance with any one agreement shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other agreement. Where any provision herein refers to action to be taken by any
person or entity, or which such person or entity is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such person or entity.

6.10 Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Purchasers, the Corporation, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Corporation nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
i) the Corporation; ii) the holders of Preferred Stock representing at least a
majority of the amount of the Preferred Stock then outstanding; and iii) the
holders of Shares representing at least a majority of the amount of the Shares
then outstanding, or, if prior to the Closing Date, the Purchasers listed on the
Schedule of Purchasers as being obligated to purchase at least a majority of the
amount of the Shares and a majority amount of the Preferred Stock. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Securities then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, holders of the Securities. The Corporation has not,
directly or indirectly, made any agreements with any Purchasers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Corporation confirms that, except as set forth in this Agreement,
no Purchaser has made any commitment or promise or has any other obligation to
provide any financing to the Corporation or otherwise.

6.11 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the

 

17



--------------------------------------------------------------------------------

Securities. The Corporation shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of
Preferred Stock representing at least a majority of the amount of the Preferred
Stock then outstanding and the holders of Shares representing at least a
majority of the amount of the Shares then outstanding. A Purchaser may assign
some or all of its rights hereunder without the consent of the Corporation, in
which event such assignee shall be deemed to be a Purchaser hereunder with
respect to such assigned rights.

6.12 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.13 Indemnification.

(a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Corporation’s other obligations under the Transaction Documents, the
Corporation shall defend, protect, indemnify and hold harmless each Purchaser
and each other holder of the Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Corporation in the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Corporation
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby or (c) any cause of action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Corporation) and
arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, or (ii) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities. To the extent that the foregoing undertaking by
the Corporation may be unenforceable for any reason, the Corporation shall make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

(b) Promptly after receipt by an Indemnitee under this Section 6.13 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 6.13, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the

 

18



--------------------------------------------------------------------------------

indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Purchasers holding at least a majority of the
Securities issued and issuable hereunder. The Indemnitee shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Indemnified Liabilities by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnitee that relates to such action or Indemnified Liabilities. The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation,
(ii) requires any admission of wrongdoing by such Indemnitee, or (iii) obligates
or requires an Indemnitee to take, or refrain from taking, any action. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 6.13,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

(c) The indemnification required by this Section 6.13 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(d) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

6.14 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

6.15 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction

 

19



--------------------------------------------------------------------------------

Document and the Corporation does not timely perform its related obligations
within the periods therein provided, then such Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Corporation, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

6.16 Payment Set Aside. To the extent that the Corporation makes a payment or
payments to the Purchasers hereunder or pursuant to any of the other Transaction
Documents or the Purchasers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Corporation, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and the
Corporation acknowledges that the Purchasers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

[SIGNATURE PAGE FOLLOWS]

 

20



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Corporation and
the Purchaser, please indicate your acceptance in the space provided for that
purpose below.

 

Very truly yours, PROVIDENT BANKSHARES CORPORATION By:  

 

Name:   Gary N. Geisel Title:   Chairman and Chief Executive Officer

SEPARATE SIGNATURE PAGE FOR EACH PURCHASER ATTACHED

 

21



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

PURCHASER NAME

      No. of Shares to be Purchased          $          Price per Share By:   

 

      Date: Name:          Title:         

Exact Name for Registration of Shares:

  

Registered Address:

      Mailing Address:

Contact Person:

     

Telephone:

     

Facsimile:

     

Email:

     

Number of Shares Owned of Record or Beneficially Prior to Purchase:

 

* Provide details regarding the nature of any direct or indirect beneficial
ownership:

Provide information regarding any affiliation or business relationship you have
or had with Provident Bankshares Corporation since January 1, 2004 (other than
through stock ownership):

 

22



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF PURCHASERS

SCHEDULE I

SCHEDULE OF PURCHASERS

 

NAME OF PURCHASER

   DOLLAR
AMOUNT OF
INVESTMENT    PER
SHARE
PURCHASE
PRICE    NO. OF
SHARES OF
COMMON
STOCK                                                                           
              

TOTAL

        



--------------------------------------------------------------------------------

NAME OF PURCHASER

   DOLLAR
AMOUNT OF
INVESTMENT    NO. OF
SHARES OF SERIES
A MANDATORY
CONVERTIBLE
NON-CUMULATIVE
PREFERRED STOCK    $                                                     

TOTAL

   $     



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLES SUPPLEMENTARY

TO THE

ARTICLES OF INCORPORATION

OF

PROVIDENT BANKSHARES CORPORATION

WHEREAS, by the Articles of Incorporation, as amended (the “Articles of
Incorporation”), of Provident Bankshares Corporation (the “Corporation”),
5,000,000 shares of serial preferred stock, with $1.00 par value per share (the
“Preferred Stock”) are authorized; and

WHEREAS, in and by Article Sixth of the Articles of Incorporation, the Board of
Directors of the Corporation, pursuant to Section 2-208 of the Maryland General
Corporation Law, is expressly authorized, by resolution or resolutions from time
to time adopted, to provide for the issuance of Preferred Stock in series and to
fix and state the powers, designations, preferences, and relative,
participating, optional or other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof; and

WHEREAS, the Board of Directors now desires to fix and determine the terms of
the Preferred Stock with respect to the issuance of certain shares of Preferred
Stock.

NOW, THEREFORE, BE IT RESOLVED, as follows:

Section 1. Designation and Amount. There is hereby created a series of Preferred
Stock to be designated as the Series A Mandatory Convertible Non-Cumulative
Preferred Stock (the “Convertible Preferred Stock”). The number of shares
constituting the Convertible Preferred Stock shall be 51,215. The number of
shares of Convertible Preferred Stock may not be increased, but may be
decreased, but not below the number of shares then outstanding. Each share of
Convertible Preferred Stock shall have the same relative powers, preferences and
rights as, and shall be identical in all respects with the other shares of
Convertible Preferred Stock.

Section 2. Certain Definitions. As used herein, the following terms shall have
the meanings defined in this Section 2. Any capitalized term not otherwise
defined herein shall have the meaning set forth in the Articles of
Incorporation, unless the context otherwise requires:

“Affiliate” shall have the meaning given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

“Articles of Incorporation” shall have the meaning set forth in the recitals.

“Applicable Market Value” shall have the meaning set forth in Section 13(e).

“Board of Directors” means the board of directors of the Corporation or, with
respect to any action to be taken by such board of directors, any committee of
the board of directors duly authorized to take such action.

 

A-1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
or executive order to close.

“Buy-In” shall have the meaning set forth in Section 10(e) hereof.

“Common Stock” as used herein means the Corporation’s common stock, par value
$1.00 per share, as the same exists at the Issue Date, or any other class of
stock resulting from successive changes or reclassifications of such common
stock consisting solely of changes in par value, or from par value to no par
value, or from no par value to par value.

“Conversion Date” shall have the meaning set forth in Section 10(a) hereof.

“Conversion Notice” shall have the meaning set forth in Section 9(b) hereof.

“Conversion Rate” shall have the meaning set forth in Section 8(b) hereof.

“Convertible Preferred Stock” shall have the meaning set forth in Section 1
hereof.

“Corporate Trust Office” means the principal corporate trust office of the
Transfer Agent at which, at any particular time, its corporate trust business
shall be administered.

“Corporation” shall have the meaning set forth in the recitals.

“Daily Closing Price” of the Common Stock (or any other securities, cash or
other property into which the Convertible Preferred Stock becomes convertible in
connection with any Reorganization Event) on any Trading Day means the reported
last sale price per share (or, if no last sale price is reported, the average of
the bid and ask prices per share or, if more than one in either case, the
average of the average bid and the average ask prices per share) on such date
reported by as reported by the Nasdaq Stock Market, or, if the Common Stock (or
such other property) is not listed on the Nasdaq Stock Market, then as reported
by the principal national securities exchange on which the Common Stock (or such
other property) is listed or if the Common Stock (or such other property) is not
so listed or quoted on a U.S. national securities exchange, or, if no closing
price for the Common Stock (or such property) is so reported, the last quoted
bid price for the Common Stock (or such property) in the over-the-counter market
as reported by Pink Sheets LLC or similar organization, or, if that bid price is
not available, the market price of the Common Stock (or such property) on that
date as determined by a nationally recognized independent investment banking
firm retained for this purpose by the Corporation. For the purposes of this
Statement with Respect to Shares, all references herein to the closing sale
price and the last sale price reported of the Common Stock (or other property)
on the Nasdaq Stock Market shall be the closing sale price and last reported
sale price as reflected on the website of the Nasdaq Stock Market
(www.nasdaq.com) and as reported by Bloomberg Professional Service; provided
that in the event that there is a discrepancy between the closing price and the
last reported sale price as reflected on the website of the Nasdaq Stock Market
and as reported by Bloomberg Professional Service, the closing sale price and
the last reported sale price on the website of the Nasdaq Stock Market shall
govern.

 

A-2



--------------------------------------------------------------------------------

“Dividend Payment Date” shall have the meaning set forth in Section 4(a) hereof.

“Dividend Period” means the period ending on the day before a Dividend Payment
Date and beginning on the preceding Dividend Payment Date or, if there is no
preceding Dividend Payment Date, on the Issue Date.

“Early Conversion” shall have the meaning set forth in Section 9(a) hereof.

“Early Conversion Date” shall have the meaning set forth in Section 9(e) hereof.

“Electing Share” shall have the meaning set forth in Section 13(e) hereof.

“Exchange Property” shall have the meaning set forth in Section 13(e) hereof.

“Holder” means the Person in whose name the shares of the Convertible Preferred
Stock are registered, which may be treated by the Corporation and the Transfer
Agent as the absolute owner of the shares of Convertible Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

“Issue Date” shall mean April 14, 2008, the original date of issuance of the
Convertible Preferred Stock.

“Junior Stock” means the Corporation’s Common Stock and each other class of
capital stock or series of preferred stock established after the Issue Date, the
terms of which do not expressly provide that such class or series ranks senior
to or on a parity with the Convertible Preferred Stock as to dividend rights or
rights upon the Corporation’s liquidation, winding-up or dissolution.

“Liquidation Preference” means, as to the Convertible Preferred Stock, $1,000
per share.

“Mandatory Conversion Date” means April 1, 2011.

“Market Disruption Event” means the occurrence or existence for more than one
half hour period in the aggregate on any Scheduled Trading Day for the Common
Stock (or any other securities, cash or other property into which the
Convertible Preferred Stock becomes convertible in connection with any
Reorganization Event) of any suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the Nasdaq Stock
Market or otherwise) in the Common Stock (or such other property) or in any
options, contracts or future contracts relating to the Common Stock (or such
other property), and such suspension or limitation occurs or exists at any time
before 1:00 p.m. (New York City time) on such day.

“Nasdaq Stock Market” means the Nasdaq Stock Market, LLC.

 

A-3



--------------------------------------------------------------------------------

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Vice President, the
Treasurer, or the Secretary of the Corporation.

“Officer’s Certificate” means a certificate of the Corporation, signed by any
duly authorized Officer of the Corporation.

“Parity Stock” means any class of capital stock or series of preferred stock
established after the Issue Date, the terms of which expressly provide that such
class or series shall rank on a parity with the Convertible Preferred Stock as
to dividend rights or rights upon liquidation, winding-up or dissolution.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.

“Reorganization Event” shall have the meaning set forth in Section 13(e) hereof.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
primary U.S. national securities exchange or market on which the Common Stock is
listed or, if the Common Stock is not listed on a U.S. national securities
exchange, on the principal other market on which the Common Stock is then
traded.

“Senior Stock” means any class of capital stock or series of preferred stock
established after the Issue Date, the terms of which expressly provide that such
class or series shall rank senior to the Convertible Preferred Stock as to
dividend rights or rights upon liquidation, winding-up or dissolution.

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the Nasdaq Stock Market is open for trading, or, if the Common Stock (or
any other securities, cash or other property into which the Convertible
Preferred Stock becomes convertible in connection with any Reorganization Event)
is not listed on the Nasdaq Stock Market, any day on which the principal
national securities exchange on which the Common Stock (or such other property)
is listed is open for trading, or, if the Common Stock (or such other property)
is not listed on a national securities exchange, any business day. A “Trading
Day” only includes those days that have a scheduled closing time of 4:00 p.m.
(New York City time) or the then standard closing time for regular trading on
the relevant exchange or trading system.

“Transfer Agent” shall mean Computershare, Inc., the Corporation’s duly
appointed transfer agent, registrar, redemption, conversion and dividend
disbursing agent for the Convertible Preferred Stock. The Corporation may, in
its sole discretion, remove the Transfer Agent with 10 days’ prior notice to the
Transfer Agent; provided that the Corporation shall appoint a successor Transfer
Agent who shall accept such appointment prior to the effectiveness of such
removal.

“Voting Rights Class” shall have the meaning set forth in Section 6(a)(i)
hereof.

 

A-4



--------------------------------------------------------------------------------

Section 3. Ranking. The Convertible Preferred Stock will, with respect to both
dividend rights and rights upon the liquidation, winding-up or dissolution of
the Corporation, rank (i) senior to all Junior Stock, (ii) on parity with Parity
Stock and (iii) junior to all Senior Stock.

Section 4. Dividends.

(a) Holders of Convertible Preferred Stock shall be entitled to receive, when,
as and if declared by the board of directors, but only out of funds legally
available therefor, non-cumulative cash dividends at a rate per annum equal
to 10.0% on the liquidation preference of $1,000 per share of Convertible
Preferred Stock, and no more, payable in arrears on each
May 1, August 1, November 1 and February 1. If any date specified pursuant to
the preceding sentence is not a Business Day, then dividends will be payable on
the first Business Day following such date and dividends shall accrue to the
actual payment date. The term “Dividend Payment Date” means
May 1, August 1, November 1 and February 1, or if any such day in the case of
this clause is not a Business Day, the next Business Day; provided, however,
that the first Dividend Payment Date shall be August 1, 2008. The term “Dividend
Period” means each period from and including a Dividend Payment Date (or the
date of issuance of the Convertible Preferred Stock for the first Dividend
Payment Date) to but excluding the next Dividend Payment Date; provided,
however, that the final Dividend Period shall be from February 1, 2011 to but
excluding the Mandatory Conversion Date. The amount of dividends payable for any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.

(b) Dividends on shares of Convertible Preferred Stock shall be non-cumulative.
To the extent that any dividends payable on the shares of Convertible Preferred
Stock on any Dividend Payment Date are not declared and paid, in full or
otherwise, on such Dividend Payment Date, then such unpaid dividends shall not
cumulate and shall cease to accrue and be payable and the Corporation shall have
no obligation to pay, and the holders of Convertible Preferred Stock shall have
no right to receive, dividends accrued for the Dividend Period ending
immediately prior to such Dividend Payment Date after such Dividend Payment
Date, whether or not dividends are declared for any subsequent Dividend Period
with respect to Convertible Preferred Stock, Parity Stock, Junior Stock or any
other class or series of authorized preferred stock of the Corporation. Holders
of Convertible Preferred Stock shall not be entitled to any dividends, whether
payable in cash, property or stock, in excess of full dividends for each
Dividend Period on the Convertible Preferred Stock. No interest, or sum of money
in lieu of interest, shall be payable in respect of any Dividend Payment or
Dividend Payments or failure to make any Dividend Payment or Dividend Payments.

(c) In the event that in any fiscal quarter the board of directors declares a
cash dividend or distribution on its Common Stock in an amount in excess of
$0.165 per share (as adjusted for any stock dividend or split, recapitalization,
consolidation or similar transactions), the board of directors shall, in
addition to and not in lieu of any dividend declared pursuant to Section 4(a)
hereof, declare a dividend on the Convertible Preferred Stock for the then
current Dividend Period at a rate per annum equal to (i) the percentage amount
by which the Common Stock dividend exceeds $0.165 multiplied by (ii) 10.0%
(rounded to the nearest one-hundredth).

 

A-5



--------------------------------------------------------------------------------

Section 5. Payment Restrictions. So long as any share of Convertible Preferred
Stock remains outstanding, unless full dividends on all outstanding shares of
Convertible Preferred Stock as described in Section 4 have been paid in full or
declared and set aside for payment (i) no dividend shall be declared or paid or
set aside for payment and no distribution shall be declared or made or set aside
for payment on any Junior Stock, other than a dividend payable solely in Junior
Stock, (ii) no shares of Junior Stock shall be purchased, redeemed or otherwise
acquired for consideration by the Corporation, directly or indirectly (other
than as a result of a reclassification of Junior Stock for or into Junior Stock,
or the exchange or conversion of one share of Junior Stock for or into another
share of Junior Stock, and other than through the use of the proceeds of a
substantially contemporaneous sale of other shares of Junior Stock), nor shall
any monies be paid to or made available for a sinking fund for the redemption of
any such securities by the Corporation, and (iii) no shares of Parity Stock
shall be purchased, redeemed or otherwise acquired for consideration by the
Corporation, directly or indirectly (other than as a result of a
reclassification of Parity Stock for or into Parity Stock or Junior Stock, or
the exchange or conversion of one share of Parity Stock for or into another
share of Parity Stock or for or into Junior Stock, and other than through the
use of the proceeds of a substantially contemporaneous sale of other shares of
Parity Stock or Junior Stock), nor shall any monies be paid to or made available
for a sinking fund for the redemption of any such securities by the Corporation,
otherwise than pursuant to pro rata offers to purchase all, or a pro rata
portion, of the Convertible Preferred Stock and such Parity Stock. When
dividends are not paid in full upon the shares of Convertible Preferred Stock
and any Parity Stock, all dividends declared upon shares of Convertible
Preferred Stock and any Parity Stock shall be declared on a proportional basis
so that the amount of dividends declared per share will bear to each other the
same ratio that accrued dividends for the then-current Dividend Period per share
on Convertible Preferred Stock, and accrued dividends, including any
accumulations, on Parity Stock, bear to each other. No interest will be payable
in respect of any dividend payment on such Parity Stock that may be in arrears.
If the Board of Directors determines not to pay any dividend or a full dividend
on a Dividend Payment Date, the Corporation will provide written notice to the
holders of the Convertible Preferred Stock prior to such date. Subject to the
foregoing, and not otherwise, such dividends (payable in cash, stock or
otherwise) as may be determined by the board of directors may be declared and
paid on any Junior Stock from time to time out of any funds legally available
therefor, and the shares of Convertible Preferred Stock shall not be entitled to
participate in any such dividend.

Section 6. Voting Rights.

(a) The Holders of the Convertible Preferred Stock shall have no voting rights
except as set forth below or as otherwise required by Maryland law from time to
time:

(i) So long as any shares of Convertible Preferred Stock remain outstanding,
unless a greater percentage shall then be required by law, the Corporation shall
not, without the affirmative vote or consent of the holders of at least 662/3%
of the outstanding shares of Convertible Preferred Stock and all other shares of
any Parity Stock having similar voting rights that are exercisable (the “Voting
Rights Class”), voting as a single class, in person or by proxy, at an annual
meeting of the Corporation’s shareholders or at

 

A-6



--------------------------------------------------------------------------------

a special meeting called for such purpose, or by written consent in lieu of such
meeting, alter, repeal or amend, whether by merger, consolidation, combination,
reclassification or otherwise, any provisions of the Corporation’s Articles of
Incorporation or the provisions hereof if the amendment would amend, alter or
affect the powers, preferences or rights of the Convertible Preferred Stock so
as to adversely affect the Holders thereof, including, without limitation, the
creation of, increase in the authorized number of, or issuance of, shares of any
class or series of Senior Stock.

(ii) In exercising the voting rights set forth in this Section 6(a), each share
of Convertible Preferred Stock and any other shares of the Voting Rights Class
participating in the vote described above shall be in proportion to the
liquidation preference of each such share.

(b) The Corporation may authorize, increase the authorized amount of, or issue
any class or series of Parity Stock or Junior Stock, without the consent of the
Holders of Convertible Preferred Stock, and in taking such actions the
Corporation shall not be deemed to have affected adversely the rights,
preferences, privileges or voting rights of Holders of shares of Convertible
Preferred Stock.

Section 7. Liquidation, Dissolution or Winding-Up.

(a) In the event of any liquidation, winding-up or dissolution of the
Corporation, whether voluntary or involuntary, each Holder of Convertible
Preferred Stock shall be entitled to receive and to be paid out of the assets of
the Corporation available for distribution to its shareholders, the Liquidation
Preference plus an amount equal to all declared and unpaid dividends for the
then-current Dividend Period to the date of liquidation, and before any payment
or distribution is made on, any Junior Stock, including, without limitation,
Common Stock.

(b) Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Corporation (other than in connection with the liquidation,
winding-up or dissolution of its business) nor the merger or consolidation of
the Corporation into or with any other Person shall be deemed to be a
liquidation, winding-up or dissolution, voluntary or involuntary, for the
purposes of this Section 7.

(c) After the payment to the Holders of the shares of Convertible Preferred
Stock of full preferential amounts provided for in this Section 7, the Holders
of Convertible Preferred Stock as such shall have no right or claim to any of
the remaining assets of the Corporation.

(d) If upon the voluntary or involuntary liquidation, winding-up or dissolution
of the Corporation, the amounts payable with respect to the Liquidation
Preference of the Convertible Preferred Stock and all Parity Stock are not paid
in full, the holders of the Convertible Preferred Stock and the Parity Stock
will share equally and ratably in any distribution of the Corporation’s assets
in proportion to the full liquidation preference and accumulated and unpaid
dividends to which such holders are entitled.

 

A-7



--------------------------------------------------------------------------------

Section 8. Mandatory Conversion on the Mandatory Conversion Date.

(a) Each share of Convertible Preferred Stock shall automatically convert
(unless previously converted at the option of the Holder in accordance with
Section 9 hereof) on the Mandatory Conversion Date into a number of shares of
Common Stock equal to the Conversion Rate.

(b) The “Conversion Rate” shall be equal to 95.238 shares of Common Stock per
share of Convertible Preferred Stock. The Conversion Rate is subject to
adjustment in accordance with the provisions of Section 13 hereof.

(c) The Holders of Convertible Preferred Stock on the Mandatory Conversion Date
shall have the right to receive an amount equal to all declared and unpaid
dividends for the then-current Dividend Period to the Mandatory Conversion Date.

Section 9. Early Conversion at the Option of the Holder.

(a) Shares of the Convertible Preferred Stock are convertible, in whole or in
part, at the option of the Holder thereof (“Early Conversion”) at any time prior
to the Mandatory Conversion Date, into shares of Common Stock at the Conversion
Rate, subject to adjustment as set forth in Section 13 hereof.

(b) Any written notice of conversion (“Conversion Notice”) pursuant to this
Section 9 shall be duly executed by the Holder, and specify:

(i) the number of shares of Convertible Preferred Stock to be converted;

(ii) the name(s) in which such Holder desires the shares of Common Stock
issuable upon conversion to be registered and whether such shares of Common
Stock are to be issued in book-entry or certificated form (subject to compliance
with applicable legal requirements if any of such certificates are to be issued
in a name other than the name of the Holder);

(iii) if certificates are to be issued, the address to which such Holder wishes
delivery to be made of such new certificates to be issued upon such conversion;
and

(iv) any other transfer forms, tax forms or other relevant documentation
required and specified by the Transfer Agent, if necessary, to effect the
conversion.

(c) If specified by the Holder in the Conversion Notice that shares of Common
Stock issuable upon conversion of the Convertible Preferred Stock shall be
issued to a person other than the Holder surrendering the shares of Convertible
Preferred Stock being converted, then the Holder shall pay or cause to be paid
any transfer or similar taxes payable in connection with the shares of Common
Stock so issued.

 

A-8



--------------------------------------------------------------------------------

(d) Upon receipt by the Transfer Agent of a completed and duly executed
Conversion Notice , compliance with Section 9(c), if applicable, and surrender
of a certificate representing share(s) of Convertible Preferred Stock to be
converted (if held in certificated form), the Corporation shall, within three
Business Days or as soon as possible thereafter, issue and shall instruct the
Transfer Agent to register the number of shares of Common Stock to which such
Holder shall be entitled upon conversion in the name(s) specified by such Holder
in the notice of conversion. If a Holder elects to hold its shares of Common
Stock issuable upon conversion of the Convertible Preferred Stock in
certificated form, the Corporation shall promptly send or cause to be sent, by
hand delivery (with receipt to be acknowledged) or by first-class mail, postage
prepaid, to the Holder thereof, at the address designated by such Holder in the
Conversion Notice, a certificate or certificates representing the number of
shares of Common Stock to which such Holder shall be entitled upon conversion.
In the event that there shall have been surrendered a certificate or
certificates representing shares of Convertible Preferred Stock, only part of
which are to be converted, the Corporation shall issue and deliver to such
Holder or such Holder’s designee in the manner provided in the immediately
preceding sentence a new certificate or certificates representing the number of
shares of Convertible Preferred Stock that shall not have been converted.

(e) The issuance by the Corporation of shares of Common Stock upon a conversion
of shares of Convertible Preferred Stock in respect of the Liquidation
Preference of such shares in accordance with the terms hereof shall be deemed
effective immediately prior to the close of business on the day (the “Early
Conversion Date”) of receipt by the Transfer Agent of the Conversion Notice and
other documents, if any, set forth in Section 9(b) hereof, compliance with
Section 9(c), if applicable, and the surrender by such Holder or such Holder’s
designee of the certificate or certificates representing the shares of
Convertible Preferred Stock to be converted (if held in certificated form), duly
assigned or endorsed for transfer to the Corporation (or accompanied by duly
executed stock powers relating thereto).

Section 10. Conversion Procedures.

(a) On the Mandatory Conversion Date or any Early Conversion Date (collectively,
a “Conversion Date”), any shares of Convertible Preferred Stock converted to
Common Stock shall cease to be outstanding, in each case, subject to the right
of Holders of such shares to receive shares of Common Stock into which such
shares of Convertible Preferred Stock are convertible.

(b) The person or persons entitled to receive the Common Stock issuable upon any
such conversion shall be treated for all purposes as the record holder(s) of
such shares of Common Stock as of the close of business on the applicable
Conversion Date. No allowance or adjustment, except as set forth in Section 13,
shall be made in respect of dividends payable to holders of Common Stock of
record as of any date prior to such applicable Conversion Date. Prior to such
applicable Conversion Date, shares of Common Stock issuable upon conversion of
any shares of Convertible Preferred Stock shall not be deemed outstanding for
any purpose, and Holders of shares of Convertible Preferred Stock shall have no
rights with respect to the Common Stock (including voting rights, rights to
respond to tender offers for the Common Stock and rights to receive any
dividends or other distributions on the Common Stock) by virtue of holding
shares of Convertible Preferred Stock.

 

A-9



--------------------------------------------------------------------------------

(c) Shares of Convertible Preferred Stock duly converted in accordance herewith,
or otherwise reacquired by the Corporation, shall resume the status of
authorized and unissued Preferred Stock, undesignated as to series and available
for future issuance.

(d) In the event that a Holder of shares of Convertible Preferred Stock shall
not by written notice designate the name in which shares of Common Stock to be
issued upon conversion of such Convertible Preferred Stock should be registered
or the address to which the certificate or certificates representing such shares
of Common Stock should be sent, the Corporation shall be entitled to register
such shares, and make such payment, in the name of the Holder of such
Convertible Preferred Stock as shown on the records of the Corporation and to
send the certificate or certificates representing such shares of Common Stock to
the address of such Holder shown on the records of the Corporation.

(e) In addition to any other rights available to the Holders of Convertible
Preferred Stock, if the Corporation fails to cause its Transfer Agent to
transmit to a Holder a certificate or certificates representing the shares of
Common Stock issuable upon conversion of the Holder’s Convertible Preferred
Stock, or to otherwise electronically transfer the shares to an account of the
Holder, on or before the third business day after the Corporation’s receipt of
an executed copy of the Conversion Notice (so long as the applicable certificate
or certificates for the Convertible Preferred Stock and the original Conversion
Notice are received by the Corporation on or before such third business day) or
the Mandatory Conversion Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of Convertible Preferred Stock which the
Holder anticipated receiving upon such conversion (a “Buy-In”), then the
Corporation shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Common Stock issuable upon conversion of
Convertible Preferred Stock that the Corporation was required to deliver to the
Holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the shares of Convertible Preferred
Stock and equivalent number of shares of Common Stock for which such conversion
was not honored or deliver to the Holder the number of shares of Common Stock
that would have been issued had the Corporation timely complied with its
conversion and delivery obligations hereunder. For example, if a Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Corporation shall be
required to pay to the Holder $1,000. The Holder shall provide the Corporation
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Corporation. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive

 

A-10



--------------------------------------------------------------------------------

relief with respect to the Corporation’s failure to timely deliver certificates
representing shares of Common Stock upon conversion of the Convertible Preferred
Stock as required pursuant to the teams hereof.

Section 11. Reservation of Common Stock.

(a) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Common Stock or shares held in the treasury of the
Corporation, solely for issuance upon the conversion of shares of Convertible
Preferred Stock as herein provided, free from any preemptive or other similar
rights, such number of shares of Common Stock as shall from time to time be
issuable upon the conversion of all the shares of Convertible Preferred Stock
then outstanding. For purposes of this Section 11(a), the number of shares of
Common Stock that shall be deliverable upon the conversion of all outstanding
shares of Convertible Preferred Stock shall be computed as if at the time of
computation all such outstanding shares were held by a single Holder.

(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Convertible Preferred Stock, as herein provided,
shares of Common Stock reacquired and held in the treasury of the Corporation
(in lieu of the issuance of authorized and unissued shares of Common Stock), so
long as any such treasury shares are free and clear of all liens, charges,
security interests or encumbrances (other than liens, charges, security
interests and other encumbrances created by the Holders).

(c) All shares of Common Stock delivered upon conversion of the Convertible
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders),

(d) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of the Convertible Preferred Stock, the
Corporation shall use its reasonable best efforts to comply with all federal and
state laws and regulations thereunder requiring the registration of such
securities with, or any approval of or consent to the delivery thereof by, any
governmental authority.

(e) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on the Nasdaq Stock Market or any other national
securities exchange or automated quotation system, the Corporation shall, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, so long as the Common Stock shall be so listed on such exchange or
automated quotation system, all Common Stock issuable upon conversion of the
Convertible Preferred Stock; provided, however, that if the rules of such
exchange or automated quotation system permit the Corporation to defer the
listing of such Common Stock until the first conversion of Convertible Preferred
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of the
Convertible Preferred Stock in accordance with the requirements of such exchange
or automated quotation system at such time.

 

A-11



--------------------------------------------------------------------------------

Section 12. Fractional Shares.

(a) No fractional shares of Common Stock shall be issued as a result of any
conversion of shares of Convertible Preferred Stock or as a result of any
payment of dividends on the Convertible Preferred Stock in shares of Common
Stock.

(b) In lieu of any fractional share of Common Stock otherwise issuable in
respect of any mandatory conversion pursuant to Section 8 hereof or a conversion
at the option of the Holder pursuant to Section 9, the Corporation shall at its
option either (i) issue to such Holder a whole share of Common Stock or (ii) pay
an amount in cash (computed to the nearest cent) equal to the fraction of the
average Daily Closing Price of the Common Stock for the five consecutive Trading
Days ending on the second Trading Day immediately preceding the Mandatory
Conversion Date or Early Conversion Date, as applicable.

(c) If more than one share of the Convertible Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Convertible Preferred Stock so
surrendered.

Section 13. Anti-Dilution Adjustments to the Conversion Rate.

(a) Stock Dividends and Distributions and Subdivisions, Splits and Combinations
of the Common Stock. If the Corporation issues Common Stock as a dividend or
distribution on the Common Stock to all holders of the Common Stock, or if the
Corporation effects a share split or share combination of the Common Stock, the
Conversion Rate will be adjusted based on the following formula:

 

CR1

  =    CR0 × OS1 / OS0

where:

    

CR0

  =    the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1

  =    the new Conversion Rate in effect taking such event into account

OS0

  =    the number of shares of Common Stock outstanding immediately prior to
such event

OS1

  =    the number of shares of Common Stock outstanding immediately after such
event

Any adjustment made pursuant to this subclause (i) shall become effective on the
date that is immediately after (x) the date fixed for the determination of
holders of Common Stock entitled to receive such dividend or other distribution
or (y) the date on which such split or combination becomes effective, as
applicable. If any dividend or distribution described in this subclause (i) is
declared but not so paid or made, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

A-12



--------------------------------------------------------------------------------

(b) Reserved.

(c) Calculation of Adjustments.

(i) No adjustment in the Conversion Rate will be required unless the adjustment
would require an increase or decrease of at least 1% of the Conversion Rate. If
the adjustment is not made because the adjustment does not change the Conversion
Rate by at least 1%, then the adjustment that is not made will be carried
forward and taken into account in any future adjustment. All required
calculations will be made to the nearest cent or 1/10,000th of a share.
Notwithstanding the foregoing, all adjustments not previously made shall have
effect with respect to any conversion of Convertible Preferred Stock pursuant to
Section 8 or 9.

(ii) No adjustment to the Conversion Rate need be made if Holders may
participate in the transaction that would otherwise give rise to such
adjustment, so long as the distributed assets or securities the Holders would
receive upon conversion of the Convertible Preferred Stock—if such assets or
securities are convertible, exchangeable, or exercisable—are convertible,
exchangeable or exercisable, as applicable, without any loss of rights or
privileges for a period of at least 45 days following conversion of the
Convertible Preferred Stock. The applicable Conversion Rate shall not be
adjusted:

(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Corporation’s securities and the investment of additional optional amounts
in the Common Stock under any plan;

(B) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan, employee agreement or arrangement or program of the
Corporation;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of the Issue Date;

(D) for a change in the par value of the Common Stock;

(E) as a result of a tender offer solely to holders of fewer than 100 shares of
the Common Stock.

(iii) The Corporation shall have the power to resolve any ambiguity and its
action in so doing, as evidenced by a resolution of the Board of Directors, or a
duly authorized committee thereof, shall be final and conclusive unless clearly
inconsistent with the intent hereof.

 

A-13



--------------------------------------------------------------------------------

(d) Notice of Adjustment. Whenever the Conversion Rate is to be adjusted, the
Corporation shall: (i) compute the adjusted Conversion Rate and prepare and
transmit to the Transfer Agent an Officer’s Certificate setting forth the
adjusted Conversion Rate the method of calculation thereof in reasonable detail
and the facts requiring such adjustment and upon which such adjustment is based;
(ii) as soon as practicable following the occurrence of an event that requires
an adjustment to the Conversion Rate (or if the Corporation is not aware of such
occurrence, as soon as practicable after becoming so aware), provide, or cause
to be provided, a written notice to the Holders of the Convertible Preferred
Stock of the occurrence of such event and (iii) as soon as practicable following
the determination of the revised Conversion Rate provide, or cause to be
provided, to the Holders of the Convertible Preferred Stock a statement setting
forth in reasonable detail the method by which the adjustment to the Conversion
Rate was determined and setting forth the revised Conversion Rate.

(e) Reorganization Events. In the event of:

(A) any consolidation or merger of the Corporation with or into another Person
(other than a merger or consolidation in which the Corporation is the continuing
corporation and in which the shares of Common Stock outstanding immediately
prior to the merger or consolidation are not exchanged for cash, securities or
other property of the Corporation or another Person),

(B) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the Corporation’s property and assets, or

(C) any reclassification of the Common Stock into securities including
securities other than the Common Stock (any such event specified in paragraphs
(A) through (C), a “Reorganization Event”), each share of Convertible Preferred
Stock outstanding immediately prior to such Reorganization Event shall, after
such Reorganization Event, be convertible into the kind of securities, cash and
other property receivable in such Reorganization Event (without any interest
thereon and without any right to dividends or distribution thereon which have a
record date that is prior to the Conversion Date) per share of Common Stock (the
“Exchange Property”) by a holder of Common Stock that exercised his rights of
election, if any, as to the kind or amount of securities, cash and other
property receivable upon such Reorganization Event (provided that if the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event and in respect of which such
rights of election shall have been exercised (“Electing Share”), then, for the
purpose of this Section 13(e) the kind and amount of securities, cash and other
property receivable upon such Reorganization Event by each Electing Share shall
be deemed to be the weighted average of the kinds and amounts so receivable per
share by the Electing Shares). The amount of Exchange Property receivable upon
conversion of any Convertible Preferred Stock in accordance with Section 8 or 9
hereof shall be determined based upon the Conversion Rate in effect on such
Conversion Date.

 

A-14



--------------------------------------------------------------------------------

For purposes of this Section 13(e), “Applicable Market Value” shall be deemed to
refer to the Applicable Market Value of the Exchange Property and such value
shall be determined (A) with respect to any publicly traded securities that
compose all or part of the Exchange Property, based on the Daily Closing Price
of such securities, (B) in the case of any cash that composes all or part of the
Exchange Property, based on the amount of such cash and (C) in the case of any
other property that composes all or part of the Exchange Property, based on the
value of such property, as determined by a nationally recognized independent
investment banking firm retained by the Corporation for this purpose.

The above provisions of this Section 13(e) shall similarly apply to successive
Reorganization Events and the provisions of Section 13 shall apply to any shares
of capital stock of the Corporation (or any successor) received by the holders
of Common Stock in any such Reorganization Event.

The Corporation (or any successor) shall, within 20 days of the occurrence of
any Reorganization Event, provide written notice to the Holders of such
occurrence of such event and of the kind and amount of the cash, securities or
other property that constitute the Exchange Property. Failure to deliver such
notice shall not affect the operation of this Section 13(e).

(f) For purposes of this Section 13, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the
Corporation but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.

Section 14. Replacement Stock Certificates.

(a) If any of the Convertible Preferred Stock certificates shall be mutilated,
lost, stolen or destroyed, the Corporation shall, at the expense of the Holder,
issue, in exchange and in substitution for and upon cancellation of the
mutilated Convertible Preferred Stock certificate, or in lieu of and
substitution for the Convertible Preferred Stock certificate lost, stolen or
destroyed, a new Convertible Preferred Stock certificate of like tenor and
representing an equivalent amount of shares of Convertible Preferred Stock, but
only upon receipt of evidence of such loss, theft or destruction of such
Convertible Preferred Stock certificate and indemnity, if requested,
satisfactory to the Corporation and the Transfer Agent.

(b) The Corporation is not required to issue any certificates representing the
Convertible Preferred Stock on or after the Mandatory Conversion Date. In lieu
of the delivery of a replacement certificate following the Mandatory Conversion
Date, the Transfer Agent, upon delivery of the evidence and indemnity described
above, shall deliver the shares of Common Stock issuable pursuant to the terms
of the Convertible Preferred Stock formerly evidenced by the certificate.

Section 15. Transfer Agent, Registrar, Redemption, Conversion and Dividend
Disbursing Agent. The duly appointed Transfer Agent, Registrar, Redemption,
Conversion and Dividend Disbursing Agent for the Convertible Preferred Stock
shall be Computershare, Inc. The Corporation may, in its sole discretion, remove
the Transfer Agent in accordance with the

 

A-15



--------------------------------------------------------------------------------

agreement between the Corporation and the Transfer Agent; provided that the
Corporation shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Corporation shall send notice thereof by first-class mail,
postage prepaid, to the Holders of the Convertible Preferred Stock.

Section 16. Miscellaneous.

(a) All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first-class mail shall be
specifically permitted for such notice under the terms of this Statement with
Respect to Shares) with postage prepaid, addressed: (i) if to the Corporation,
to its office at 114 East Lexington Street, Baltimore, Maryland 21201,
Attention: Chief Financial Officer or to the Transfer Agent at its Corporate
Trust Office, or other agent of the Corporation designated as permitted by this
Statement with Respect to Shares, or (ii) if to any Holder of the Convertible
Preferred Stock or holder of shares of Common Stock, as the case may be, to such
holder at the address of such holder as listed in the stock record books of the
Corporation (which may include the records of any transfer agent for the
Convertible Preferred Stock or Common Stock, as the case may be), or (iii) to
such other address as the Corporation or any such holder, as the case may be,
shall have designated by notice similarly given.

(b) The Corporation shall pay any and all stock transfer and documentary stamp
taxes that may be payable in respect of any issuance or delivery of shares of
Convertible Preferred Stock or shares of Common Stock or other securities issued
on account of Convertible Preferred Stock pursuant hereto or certificates
representing such shares or securities. The Corporation shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Convertible Preferred Stock or
Common Stock or other securities in a name other than that in which the shares
of Convertible Preferred Stock with respect to which such shares or other
securities are issued or delivered were registered, or in respect of any payment
to any person other than a payment to the Holder thereof, and shall not be
required to make any such issuance, delivery or payment unless and until the
person otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.

(c) The Liquidation Preference and the annual dividend rate set forth herein
each shall be subject to equitable adjustment whenever there shall occur a stock
split, combination, reclassification or other similar event involving the
Convertible Preferred Stock. Such adjustments shall be determined in good faith
by the Board of Directors and submitted by the Board of Directors to the
Transfer Agent.

(d) The Convertible Preferred Stock shall not be redeemable.

(e) Any shares of Convertible Preferred Stock purchased or otherwise acquired by
the Corporation in any manner whatsoever shall be retired and cancelled promptly
after the acquisition thereof. All such shares shall upon their cancellation
become authorized but unissued

 

A-16



--------------------------------------------------------------------------------

shares of Preferred Stock, par value $1.00 per share, and may be reissued as
part of a new series of Preferred Stock, par value $1.00 per share, subject to
the conditions and restrictions on issuance set forth herein, in the Articles of
Incorporation, or in any other Articles of Amendment creating a series of
Preferred Stock, par value $1.00 per share, or any similar stock or as otherwise
required by law.

The Executive Committee of the Board of Directors of the Corporation, as
authorized by the Board of Directors, duly adopted the resolution contained in
these Articles Supplementary on April     , 2008.

 

A-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gary N. Geisel, its Chief Executive Officer, has executed
this instrument and its secretary, Robert L. Davis, has affixed the corporate
seal hereto and attested said seal on the      day of April, 2008.

 

    PROVIDENT BANKSHARES CORPORATION     By:  

 

             SEAL       Gary N. Geisel, Chief Executive Officer ATTEST:      

 

      Robert L. Davis, Secretary      

 

A-18



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 9, 2008 by and among Provident Bankshares Corporation, a Maryland
corporation (the “Company”), and the persons listed on the signature page hereof
(referred to collectively herein as the “Investors” and each individually as an
“Investor”).

RECITALS

WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement (the
“Stock Purchase Agreement”), dated as of April 9, 2008, by and among the Company
and certain purchasers of Shares and/or Series A Stock; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement, the parties desire to enter into this Agreement in
order to grant certain registration rights to the Investors as set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1 GENERAL

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular person or entity.

“Common Stock” means shares of common stock, $1.00 par value per share, of the
Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Holder” means any Investor who holds Registrable Securities and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 2.10 hereof.

 

B-1



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement.

“Registrable Securities” means (a) the Shares; (b) shares of Common Stock issued
or issuable upon the conversion of any Series A Stock, and (c) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right,
preferred stock or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
Shares and/or the Series A Stock held by the Holders provided, however, that
Registrable Securities shall not include any shares of Common Stock which have
been sold to the public by a Holder either pursuant to a registration statement
or Rule 144 under the Securities Act, or which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned.

“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of Common Stock that are
Registrable Securities and either (a) are then issued and outstanding or (b) are
issuable pursuant to exercisable or convertible securities (including Series A
Stock).

“Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (including any Mandatory
Registration or Shelf Registration), including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, and fees and
expenses of underwriters (excluding discounts and commissions) and any other
Persons retained by the Company, but shall not include Selling Expenses, certain
fees and disbursements of counsel for the Holders (except as set forth below)
and the compensation of regular employees of the Company, which shall be paid in
any event by the Company. Notwithstanding the foregoing, Registration Expenses
shall include the reasonable, documented, fees and expenses of one counsel
chosen by the holders of a majority of the Registrable Securities covered by
such registration for such counsel rendering services customarily performed by
counsel for selling stockholders that are submitted to the Company in writing.

“SEC” or “Commission” means the Securities and Exchange Commission and any
successor agency.

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

B-2



--------------------------------------------------------------------------------

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of counsel included in Registration Expenses).

“Series A Stock” means Series A Mandatory Convertible Non-cumulative Preferred
Stock issued by the Company to investors pursuant to the Stock Purchase
Agreement.

“Shares” mean shares of Common Stock issued by the Company to the Investors
pursuant to the Stock Purchase Agreement.

“Trading Day” means a day on which the principal securities exchange or
automated quotation system upon which the Registrable Securities are then listed
for public trading) shall be open for business.

 

SECTION 2 REGISTRATION

 

  2.1 Shelf Registration

(a) In accordance with the requirements of Section 2.3 below, the Company shall
use its reasonable best efforts to file with the SEC, and to cause to be
declared effective by the SEC, a registration statement on the applicable SEC
form with respect to the resale from time to time, whether underwritten or
otherwise, of the Registrable Securities by the Holders thereof. The Company
shall also use its reasonable best efforts to maintain the effectiveness of the
registration effected pursuant to this Section 2.1 and keep such registration
statement free of any material misstatements or omissions at all times, subject
only to the limitations on effectiveness set forth below. The registration
contemplated by this Section 2.1 is referred to herein as the “Mandatory
Registration.” The Mandatory Registration shall be filed with the SEC in
accordance with and pursuant to Rule 415 promulgated under the Securities Act
(or any successor rule then in effect) (a “Shelf Registration”). So long as any
such Shelf Registration is effective as required herein and in compliance with
the Securities Act and is usable for resale of Registrable Securities, the
holders of at least fifty percent (50%) of the Registrable Securities shall be
entitled to demand up to four draw-downs (including underwritten draw-downs,
provided that the anticipated aggregate offering value of the Registrable
Securities requested to be included in such underwritten draw-down must equal at
least twenty-five percent (25%) of the Registrable Securities then outstanding)
under the Shelf Registration and, in connection with any such draw-down, the
Company shall take all reasonable actions referred to in Section 2.3 necessary
to effectuate such sale. The foregoing provision is not intended to limit a
Holder’s ability to re-sell Registrable Securities from time to time that have
already been registered under a Shelf Registration pursuant to this Agreement.
The Company shall use its reasonable efforts to cause the registration statement
filed on Form S-3 or any similar short-form registration as the Company may
elect to remain effective until such date (the “Shelf Termination Date”) as is
the earlier of (i) the date on which all Registrable Securities included in the
registration statement shall have been sold or shall have otherwise ceased to be
Registrable Securities and (ii) the date on which all remaining Registrable
Securities may be sold pursuant to Rule 144 without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or

 

B-3



--------------------------------------------------------------------------------

limitation pursuant to Rule 144 (or any successor thereto) under the Securities
Act, after taking into account any Holders’ status as an Affiliate of the
Company as determined by the counsel to the Company pursuant to a written
opinion letter addressed to the Company’s transfer agent to such effect
(provided that at least twelve (12) months have lapsed since the Registrable
Securities were acquired from the Company, as calculated in accordance with Rule
144). If the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, such registration shall be on another appropriate form
in accordance herewith. In the event the Mandatory Registration must be effected
on Form S-1 or any similar long-form registration as the Company may elect, the
Company shall use commercially reasonable efforts to file such registration as a
Shelf Registration and the Company shall use its commercially reasonable efforts
to keep such registration current and effective, including by filing periodic
post-effective amendments to update the financial statements contained in such
registration statement in accordance with Regulation S-X promulgated under the
Securities Act until the Shelf Termination Date. By 9:30 a.m. on the Trading Day
immediately following the effective date of the applicable registration
statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such registration statement.

(b) If the Holders intend to distribute the Registrable Securities by means of
an underwritten takedown off the registration statement filed pursuant to the
Mandatory Registration, they shall so advise the Company. In such event, the
right of any Holder to include such Holder’s Registrable Securities in such
underwritten takedown off the registration statement filed pursuant to the
Mandatory Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company and reasonably acceptable to the
Holders of a majority of the Registrable Securities; provided that no Holder of
Registrable Securities included in any underwritten registration or underwritten
takedown off the registration statement filed pursuant to the Mandatory
Registration shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
such Holder, such Holder’s title to the securities and such Holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 2.7 below.

Notwithstanding any other provision of this Section 2.1, if the underwriter
advises the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares that may be
included in the underwriting shall be allocated to the Holders of such
Registrable Securities on a pro rata basis based on the number of Registrable
Securities held by all such Holders. Any Registrable Securities excluded or
withdrawn from such underwriting shall be withdrawn from the registration.

 

B-4



--------------------------------------------------------------------------------

(c) In no event shall the Company include securities, whether on behalf of
itself or any other person, other then the Registrable Securities on any
registration statement filed pursuant to this Section 2.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event the Commission seeks to characterize any offering pursuant to a Mandatory
Registration filed pursuant to this Agreement as constituting an offering of
securities by or on behalf of the Company, or in any other manner, such that the
Commission does not permit such registration statement to become effective and
used for resales in a manner that does not constitute such an offering and that
permits the continuous resale at the market by the Holders participating therein
(or as otherwise may be acceptable to each Holder) without being named therein
as an “underwriter,” then the Company shall reduce the number of shares to be
included in such registration statement until such time as the Commission shall
so permit such registration statement to become effective as aforesaid. In
making such reduction, the Company shall then reduce the number of shares to be
included by all Holders of Registrable Securities on a pro rata basis (based
upon the number of Registrable Securities otherwise required to be included for
each such Holder). As soon as practicable thereafter (as permitted by the
Commission), the Company shall register the additional Registrable Securities on
such additional registration statements as may be required to register the
resale of all of the Registrable Securities (to the extent it can without
causing the foregoing problem). In no event shall a Holder be required to be
named as an “underwriter” in a registration statement without such Holder’s
prior written consent.

2.2 Expenses of Registration. All reasonable Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered.

2.3 Additional Obligations of the Company. The Company shall:

(a) Within forty-five (45) days of the date of the Agreement, prepare and file
with the SEC a registration statement, and all amendments and supplements
thereto and related prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its best
efforts to cause such registration statement to become effective within one
hundred-twenty (120) days of the date of the Agreement (provided that at least
three (3) Trading Days before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company shall furnish to the counsel
selected by the Holders of a majority of the Registrable Securities covered by
such registration statement copies of all such documents proposed to be filed,
and the Company shall in good faith consider any comments of such counsel).

(b) Promptly notify the Holders (i) when the Company has been notified by the
Commission whether or not a registration statement or any amendment thereto will
be subject to a review by the Commission and (ii) if reviewed, when the Company
has been notified by the

 

B-5



--------------------------------------------------------------------------------

Commission that a registration statement or amendment thereto will not be
subject to further review. Upon the request of a Holder, the Company shall
provide such Holder true and complete copies of all correspondence from and to
the Commission relating to a registration statement (with all material,
non-public information regarding the Company redacted from such copies). The
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to the registration statement or any
amendments thereto. The Company shall promptly file with the Commission a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act after the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a registration statement
will not be reviewed, or will not be subject to further review, such that the
Registration Statement shall be declared effective no later than five
(5) Trading Days after such notification.

(c) Furnish to the Investors and Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.

(d) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Investor and/or Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.

(f) Promptly notify each Investor who holds, and each Holder of, Registrable
Securities covered by the registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that in no event shall such notice contain
any material, non-public information regarding the Company) and, the Company
shall promptly prepare and furnish to each such seller a reasonable number of
copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made.

(g) Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a

 

B-6



--------------------------------------------------------------------------------

letter dated as of such date, from the independent registered public accountants
of the Company, in form and substance as is customarily given by independent
registered public accountants to underwriters in an underwritten public offering
addressed to the underwriters.

(h) Use its commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness of a registration statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction in the United States, and (ii) in the event of the
issuance of any stop order suspending the effectiveness of a registration
statement, or any order suspending or preventing the use of any related
prospectus or suspending the qualification of any equity securities included in
such registration statement for sale in any jurisdiction, the Company shall use
its reasonable best efforts promptly to obtain the withdrawal of such order.

(i) Use its commercially reasonable best efforts to cause all Shares and shares
of Common Stock into which Series A Stock may be converted to be listed on each
securities exchange (including the NASDAQ Stock Market) on which similar
securities issued by the Company are then listed.

(j) Use its commercially reasonable best efforts to cooperate with the Holders
who hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and, registered in such names as the Holders may request.

(k) Provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement.

(l) Provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities covered by any registration statement from and after a
date not later than the effective date of such registration statement.

(m) Use its commercially reasonable best efforts to maintain eligibility to use
Form S-3 (or any successor form thereto) for the registration of the resale of
the Registrable Securities.

(n) Not, nor shall any Subsidiary or affiliate thereof, identify any Investor as
an underwriter in any public disclosure or filing with the SEC or any Principal
Market (as defined in the Stock Purchase Agreement) or any other securities
exchange or market and any Investor being deemed an underwriter by the SEC shall
not relieve the Company of any obligations it has under this Agreement or any
other Transaction Document (as defined in the Stock Purchase Agreement).

2.4 Suspension of Sales. Upon receipt of written notice from the Company that
the registration statement or a prospectus contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (a “Misstatement”), each
Investor who holds, and each Holder of, Registrable

 

B-7



--------------------------------------------------------------------------------

Securities shall forthwith discontinue disposition of Registrable Securities
until such Investor and/or Holder has received copies of the supplemented or
amended prospectus that corrects such Misstatement, or until such Investor
and/or Holder is advised in writing by the Company that the use of the
prospectus may be resumed, and, if so directed by the Company, such Investor
and/or Holder shall deliver to the Company all copies, other than permanent file
copies then in such Investor’s or Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. The Company will not suspend the sales under the prospectus more than
two times in any three hundred-sixty-five (365) day period and the total number
of days that any such suspension may be in effect in any three
hundred-sixty-five (365) day period shall not exceed 45 days.

2.5 Termination of Registration Rights. An Investor’s and a Holder’s
registration rights shall expire if all Registrable Securities held by such
Investor or Holder (and its Affiliates, partners, members and former members)
may be sold may be sold pursuant to Rule 144 without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144 (or any successor thereto) under the Securities Act, after
taking into account any Holders’ status as an affiliate of the Company as
determined by the counsel to the Company pursuant to a written opinion letter
addressed to the Company’s transfer agent to such effect (provided that at least
twelve (12) months have lapsed since the Registrable Securities were acquired
from the Company, as calculated in accordance with Rule 144).

2.6 Delay of Registration; Furnishing Information.

(a) No Investor or Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 2.

(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2.1 or 2.3 that the selling Investors and/or
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.

2.7 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Investor, Holder, any underwriter (as defined in the Securities Act) for
such Investor or Holder and each person, if any, who controls such Investor or
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, or the Exchange Act or
other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements

 

B-8



--------------------------------------------------------------------------------

thereto, (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; and the Company will pay to each such Investor, Holder,
underwriter or controlling person, as accrued any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration statement by any such Investor, Holder, underwriter or
controlling person.

(b) To the extent permitted by law and provided that such Holder is not entitled
to indemnification pursuant to Section 2.7(a) above with respect to such matter,
each selling Investor or Holder (severally and not jointly) will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter, any other Investor or
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Investor or Holder, against any losses,
claims, damages, or liabilities to which any of the foregoing persons may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any (i) untrue statement or
alleged untrue statement of a material fact regarding such Holder and provided
in writing by such Holder which is contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto or (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, in each case to the extent (and only
to the extent) that such untrue statement or alleged untrue statement or
omission or alleged omission was made in such registration statement,
preliminary or final prospectus, amendment or supplement thereto, in reliance
upon and in conformity with written information furnished by such Investor or
Holder expressly for use in connection with such registration statement; and
each such Investor or Holder will pay, as accrued, any legal or other expenses
reasonably incurred by any Person intended to be indemnified pursuant to this
Section 2.7(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action as a result of such Holder’s untrue
statement or omission; provided, however, that the indemnity agreement contained
in this Section 2.7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Investor or Holder (which consent shall not be unreasonably
withheld); provided, that, (x) the indemnification obligations in this
Section 2.7(b) shall be individual and ratable not joint and several for each
Holder and (y) in no event shall the aggregate of all indemnification payments
by any Investor and/or Holder under this Section 2.7(b) exceed the net proceeds
from the offering received by such Investor and/or Holder.

 

B-9



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses of such
counsel to be paid by the indemnifying party, if (i) the indemnifying party
shall have failed to assume the defense of such claim within seven (7) days
after receipt of notice of the claim and to employ counsel reasonably
satisfactory to such indemnified party, as the case may be; or (ii) in the
reasonable opinion of counsel retained by the indemnifying party, representation
of such indemnified party by such counsel would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party reasonably apprised of the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.8, except to the extent such failure to give notice has a material
adverse effect on the ability of the indemnifying party to defend such action.

(d) If the indemnification provided for in this Section 2.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Investor or Holder will be obligated to contribute pursuant to
this Section 2.7(d) will be limited to an amount equal to the per share public
offering price (less any underwriting discount and commissions) multiplied by
the number of shares of

 

B-10



--------------------------------------------------------------------------------

Registrable Securities sold by such Investor or Holder pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which such Investor or Holder has otherwise
been required to pay in respect of such loss, liability, claim, damage, or
expense or any substantially similar loss, liability, claim, damage, or expense
arising from the sale of such Registrable Securities). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution hereunder from any person who
was not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control; provided that the indemnification provisions of the Holders in any
underwriting agreement may not conflict with the provisions of this Section 2.7
without the consent of the affected Holders.

(f) The obligations of the Company and Holders under this Section 2.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.

2.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned by an
Investor or Holder to a transferee or assignee of Registrable Securities to
which (a) there is transferred to such transferee no less than ten thousand
(10,000) shares of Registrable Securities, appropriately adjusted to reflect any
stock splits, stock dividends, subdivisions, reverse splits and similar events,
(b) such transferee is an investment advisory client, Affiliate, subsidiary or
parent company, family member or family trust for the benefit of a party hereto,
(c) such transferee shares a common discretionary investment advisor with such
Investor or Holder, or (d) such transferee or transferees are partners or
members of an Investor or Holder, who agree to act through a single
representative; provided, however, (i) the transferor shall furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned and (ii) such transferee shall agree to be subject to all restrictions
set forth in this Agreement.

2.9 Reserved.

2.10 Rule 144 Reporting. With a view to making available to the Investors and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

B-11



--------------------------------------------------------------------------------

(c) so long as an Investor or Holder owns any Registrable Securities, furnish to
such Investor or Holder forthwith upon request: a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as an
Investor or Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.

 

SECTION 3 MISCELLANEOUS

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

3.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Maryland or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Maryland. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of Baltimore, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

3.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

B-12



--------------------------------------------------------------------------------

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties.

3.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

3.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding. For the purposes of determining a majority of
Registrable Securities, shares of Preferred Stock will be counted on an
as-converted basis. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder of any Registrable Securities then
outstanding, each future Holder of all such Registrable Securities, and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
also is offered to all of the parties to this Agreement.

3.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

3.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by any Investors which are Affiliates shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.

3.10 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

B-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

PROVIDENT BANKSHARES CORPORATION By:  

 

Name:   Gary N. Geisel Title:   President and Chief Executive Officer Address:  

114 East Lexington Street

Baltimore, Maryland 21201

By:  

 

Name:   Title:   Address:

 

B-14



--------------------------------------------------------------------------------

EXHIBIT C

DRAFT FORM OF OPINION OF

MULDOON MURPHY & AGUGGIA LLP

—, 2008

 

To: The Purchasers named on Schedule I hereto

 

Re: Provident Bankshares Corporation

Ladies and Gentlemen:

This opinion is being furnished to you pursuant to Section 3.1(e) of the Stock
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”), by
and among Provident Bankshares Corporation, a Maryland corporation (the
“Corporation”), and the persons named therein as Purchasers (the “Purchasers”),
relating to the issuance and sale by the Corporation to the Purchasers of up to
an aggregate of — shares of Common Stock, $1.00 par value, of the Corporation
(the “Shares”) and up to an aggregate of — shares of Series A Mandatory
Convertible Non-Cumulative Preferred Stock (the “Preferred Stock”). Capitalized
terms used but not defined in this opinion shall have the meanings described to
them in the Purchase Agreement.

In rendering this opinion, we have examined such documents and records as we
deemed appropriate, including the following:

(i) Copy of the Amended and Restated Articles of Incorporation of the
Corporation, as amended, certified as of a recent date by the Secretary of State
of the State of Maryland;

(ii) Copy of the Amended and Restated By-laws of the Corporation, certified by
the Secretary of the Corporation to be a true and complete copy;

(iii) Certificate dated as of a recent date of the Secretary of State of the
State of Maryland certifying as to the incorporation and good standing of the
Corporation under the laws of the State of Maryland;

(iv) Copies, certified by the Secretary of the Corporation to be true and
complete, of the resolutions duly adopted by the Board of Directors of the
Corporation on [DATE] and [DATE];

(v) Copy of the Purchase Agreement;

(vi) A copy of the Articles Supplementary to the Articles of Incorporation of
Provident Bankshares Corporation relating to the Preferred Stock;

(vii) Copies of the Disclosure Materials; and

 

C-1



--------------------------------------------------------------------------------

(viii) Copies of the certificates evidencing the Shares and the Preferred Stock.

In connection with this opinion, we have examined and relied upon the originals
or copies of such records of the Corporation, certificates of officers of the
Corporation, certificates of transfer agents and public officials, and such
other documents as we have deemed relevant and necessary as a basis for our
opinions. We have also reviewed and relied upon the factual representations set
forth in the Purchase Agreement.

In the course of our examination, we have assumed the genuineness of all
signatures other than signatures by officers of the Corporation, the
authenticity of all documents submitted to us as originals, and the conformity
to original documents of documents submitted to us as certified or photostatic
copies.

Based upon the foregoing, we are of the opinion that:

(a) The Corporation and Provident Bank are validly existing in good standing
under their respective jurisdictions of incorporation or organization.

(b) The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Corporation, has been duly executed and delivered by
the Corporation and, assuming due execution and delivery by the Purchasers,
constitutes the valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally, by
general equitable principles (regardless of whether considered in a proceeding
in equity or at law) or by matters of public policy.

(c) The issuance of the Shares and the Preferred Stock has been duly authorized
by all necessary corporate action on the part of the Corporation and, when paid
for in accordance with the Purchase Agreement, the Shares and the Preferred
Stock will be duly authorized, validly issued, fully paid and non-assessable.

(d) Except as previously made or obtained or as may be required under state
securities or blue sky laws, the rules and regulations of The Nasdaq Stock
Market, LLC or the General Corporation Law of the State of Maryland, as the case
may be, no authorization, approval, consent, order, registration, qualification,
filing, or decree of any court or governmental authority or agency is necessary
for the execution, delivery and performance by the Corporation of its
obligations under the Purchase Agreement.

(e) The issuance, sale and delivery of the Shares and the Preferred Stock by the
Corporation to the Purchasers under the circumstances contemplated by the
Purchase Agreement is not required to be registered under the Securities Act of
1933, as amended.

 

C-2



--------------------------------------------------------------------------------

(f) Neither the Corporation nor Provident Bank is an “investment company”
required to be registered under the Investment Company Act of 1940, as amended.

(g) The execution and delivery by the Corporation of the Purchase Agreement, and
the performance by the Corporation of its agreements under the Purchase
Agreement, do not (i) violate the Corporation’s Articles of Incorporation, as
amended or By-laws, as amended, or (ii) result in a breach of, constitute a
default under, or result in the creation of any material lien, security interest
or other encumbrance upon any of the Corporation’s or Provident Bank’ properties
under, any agreement (a) listed as an exhibit to the Corporation’s Annual Report
on Form 10-K for its fiscal year ended December 31, 2007 and (b) listed as an
exhibit to the Corporation’s Current Reports on Form 8-K filed but not furnished
since December 31, 2007.

(h) the Articles Supplementary to the Articles of Incorporation of Provident
Bankshares Corporation relating to the Preferred Stock has been adopted by the
Corporation in accordance with all applicable legal requirements.

This opinion is limited to the specific issues addressed herein and is limited
in all respects to laws and facts existing on the date hereof. By rendering this
opinion, we do not undertake to advise you of any changes therein which may
occur after the date hereof.

We express no opinion herein with respect to the laws of any jurisdiction other
than the corporate laws of the State of Maryland and the federal securities laws
of the United States.

This opinion is rendered to you solely for your benefit in connection with the
Transactions, and may not be relied upon by you for any other purpose, or by any
other person for any purpose, without our prior express written consent.

Very truly yours,

 

C-3